EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Farhad Shir on September 10, 2021.

The application has been amended as follows: 
1. 	(Currently Amended)   An electrical wire, comprising:
	a metal conductor with a wire diameter of 0.20 mm or smaller; and
	an insulation layer covering the metal conductor, the insulation layer being a non-coated extruded layer, 
	wherein the metal conductor is a single wire, and
	wherein the insulation layer comprises an ultraviolet UV-crosslinkable resin composition containing 80% by mass or more of a thermoplastic resin[.] 
	,wherein a degree of crosslinking of the insulation layer m accordance with a xylene extraction method under an extract condition of 110°C for 24 hours is 75% or more.



	5.	(Currently Amended)   A method for manufacturing an electrical wire 
		comprising:
		coating, using extrusion coating, a metal conductor having a wire diameter 	of 0.20mm or smaller with an ultraviolet (UV)-crosslinkable resin composition 	comprising 80% by mass or more of a thermoplastic resin; and
		UV irradiating the UV-crosslinkable resin composition while temperature of 	the UV-crosslinkable resin composition is at a melting point or higher[.]
		,wherein a degree of crosslinking of the insulation layer m accordance with 	a xylene extraction method under an extract condition of 110°C for 24 hours is 	75% or more.

	10.	(Currently Amended)   A method for manufacturing an electrical wire, the 			method comprising:
		feed a metal conductor from a feeder to a molding device;
		extrude, using the molding device, an insulating layer onto the metal 	conductor,
		wherein the extruded insulating layer is an ultraviolet (UV) crosslinkable 	resin composition including:
		a thermoplastic resin,
		a reactive monomer, and
		a photoradical generator;
	heat, in a first heater, the extruded insulating layer;

		further heat, in a second heater, the partially crosslinked insulating layer, 	such that additional crosslinking occurs; and
		cool the additionally crosslinked insulating layer[.]
		,wherein a degree of crosslinking of the insulation layer m accordance with 	a xylene extraction method under an extract condition of 110°C for 24 hours is 	75% or more.

Please cancel claim 21.
				
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021 has been entered.
 

Allowable Subject Matter
Claims 1-13, 18-20, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electrical wire, comprising: a metal conductor with a wire diameter of 0.20 mm or smaller; and an insulation layer covering the metal conductor, the insulation layer being a non-coated extruded layer, wherein the metal conductor is a single wire, and wherein the insulation layer comprises an ultraviolet UV-crosslinkable resin composition containing 80% by mass or more of a thermoplastic resin, wherein a degree of 
extrude, using the molding device, an insulating layer onto the metal conductor, wherein the extruded insulating layer is an ultraviolet (UV) crosslinkable resin composition including: a thermoplastic resin, a reactive monomer, and a photoradical generator; heat, in a first heater, the extruded insulating layer; UV irradiate the heated extruded insulating layer, such that the heated extruded insulating layer is partially crosslinked; further heat, in a second heater, the partially crosslinked insulating layer, such that additional crosslinking occurs; and cool the additionally crosslinked insulating layer, wherein a degree of crosslinking of the insulation layer m accordance with a xylene extraction method under an extract condition of 110°C for 24 hours is 75% or more (claim 10).  The above stated claim limitations are not taught or suggested by the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 10, 2021